Citation Nr: 0404385	
Decision Date: 02/17/04    Archive Date: 02/27/04	

DOCKET NO.  98-14 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
initially evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military duty from August 1970 to 
March 1972 and September 1972 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's psychiatric disorder is manifested by serious 
symptoms more nearly approximating total occupational 
impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating in excess of 70 
percent for PTSD.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
January 2003 statement of the case (SOC) and correspondence 
from the RO to the veteran, including a September 2002 VCAA 
letter, notified him of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence he was expected to provide.  In addition, the RO 
asked him to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran was admitted to a VA hospital in October 1997.  
He reported a declining ability to function for six weeks 
prior to admission.  The veteran had problems with worsening 
nightmares, intrusive thoughts, depressed mood and thoughts 
about death and dying.  He did not have any suicidal 
ideations at the time of his admission to the hospital.  On 
mental status examination the veteran was unshaven and his 
eyes looked injected.  He was dressed in jeans.  His posture 
was slumped.  His mood was sad.  His affect was described as 
being bland.  His speech was slowed.  His thought processes 
were shown to be goal-oriented.  His thought contents did not 
reveal any hallucinations or paranoia.  His cognition was 
intact to orientation, memory, general fund of knowledge, 
insight and judgment.  The patient had some fleeting thoughts 
of self-injury but had not made any attempts.  The GAF score 
was currently 40.5 and 44 for the past year.

A VA examination was conducted in January 1998.  The veteran 
reported that he was attending AA as well as a PTSD group.  
It met twice a week.  He had made some friends.  He had been 
abstinent of drugs and alcohol since October 1997.  His 
medication included Trazadone, Ativan and Zoloft.  He had not 
worked since August 1997.  His main problems included 
irritability, tearful, intrusive thoughts of Vietnam, 
decreased concentration, nightmares, sleep impairment, 
avoidance symptoms, and episodes of depressed mood.  

On mental status examination the veteran was described as 
casually dressed.  His grooming was good.  He was oriented to 
time, person and place.  He was cooperative.  He became 
tearful when talking about his experiences in Vietnam.  He 
denied any unusual thinking such as hallucination.  There was 
no evidence of delusions.  The diagnostic impression was 
PTSD.  The examiner commented that the veteran had a typical 
history of PTSD with drug abuse, very irregular employment, 
unstable social environment and symptoms of depression and 
PTSD.  The examiner considered the veteran severely disabled 
from PTSD.  

Of record are January 1998 statements from the veteran's 
treating psychologist and vocational rehabilitation counselor 
statements.  They reported the veteran's medical history and 
then current symptoms, which included sleep disturbance, 
nightmares, intrusive thoughts, anger and irritability, 
severe anxiety, social withdrawal, suicidal and homicidal 
thoughts, as well as decreased memory and concentration.    

A February 1998 rating action granted service connection for 
PTSD and assigned a 50 percent rating effective November 24, 
1997.  

VA outpatient records dated between November 1997 and 
November 1998 show that the veteran was undergoing PTSD and 
anger management therapy.  

In January 1999, the veteran was admitted to a VA hospital 
for exacerbation of his PTSD symptoms.  On mental status 
examination he was aloof.   He became tearful, sad, and tense 
when referring to his Vietnam experiences.  He was oriented 
times three.  He reported poor concentration when troubled by 
intrusive memories of Vietnam.  When not preoccupied with 
Vietnam his attention, concentration and memory were fairly 
intact.  He underwent a 10-week therapy course.  He was in 
good control of self and reality at the time of discharge.  
He had no thoughts of hurting himself or others.  He was 
oriented times three with fairly intact attention, 
concentration and memory.  He realized the need for ongoing 
outpatient care and counseling on a regular basis.  The 
examiner commented that the veteran was unemployable due to 
chronic severe persistent symptoms of PTSD.  The GAF scores 
were 35/40.

In a May 1999 rating action the RO increased the veteran's 
disability evaluation from 50 percent disabling to 70 percent 
disabling effective November 24, 1997.  The RO also granted a 
100 percent rating effective November 13, 1998 then continued 
the 70 percent rating effective February 1, 1999.

A private PTSD evaluation was conducted in January 2000.  The 
veteran reported his medical history and symptoms.  On mental 
status examination the veteran was alert and oriented times 
three.  His symptoms included decreased concentration, sleep 
impairment, and low back pain.  His speech was normal in rate 
and tone.  He denied rapid speech, rapid thoughts, and 
regular loud or aggressive speech.  He denied significant 
increased energy when having problems with sleep.  He denied 
any significant manic symptoms.  He reported 
hallucinations/flashbacks.  He was not experiencing them at 
that time.  He denied hallucinations and had no apparent 
delusions.  His stated mood was depressed and anxious.  He 
appeared somewhat agitated at times.  His judgment and 
insight appeared to be limited.  He seemed to communicate 
fairly well.  The veteran reported panic attacks that have 
been observed by friends but was not currently experiencing 
any panic symptoms.  The examiner considered the veteran's 
intelligence to be average.  The examiner commented that the 
veteran was capable of handling his benefits payment in his 
own interest.  The examiner indicated that he did not believe 
that the veteran's alcohol problems led to but actually 
resulted from his experiences in Vietnam in the early 
seventies.  He suggested a sleep study be done to better 
understand his sleeping problems.  He also suggested a change 
of medication regime.  The Axis I diagnosis was ongoing PTSD; 
history of polysubstance abuse and dependence; major 
depression and chronic pain syndrome.  The GAF score was 45, 
best in the past year 50 to 55.  

A fee-based examination was conducted in May 2001.  The 
veteran reported his medical and service history.  He 
reported having nightmares, flashbacks, avoidance symptoms, 
social isolation, irritability, angry outbursts, and sleep 
impairment.  It was also noted that the veteran continued to 
have problems with alcohol abuse versus dependence.  

On mental status examination the veteran was a properly 
groomed.  He was superficially cooperative.  He maintained 
good eye contact.  There was no evidence of any abnormal 
movement.  His speech was articulated and logical.  His 
personal hygiene was felt to be adequate.  The veteran was 
alert and oriented to time, place and person.  His recent and 
remote memory was felt to be intact.  He could recall 3 out 
of 3 objects in 1 and 5 minutes.  His attention and 
concentration was also felt to be intact.  He could repeat 
five digits forward and backwards.  He could do serial 7's 
without any difficulty.  The veteran was able to recall the 
past five presidents in order.  His fund of general knowledge 
was adequate.  His cognition was felt to be average.  His 
dominant mood was irritable.  His affect was congruent to his 
mood.  He denied suicidal or homicidal thoughts.  His thought 
processes were logical and goal-directed.  He denied 
delusional thoughts.  He denied auditory or visual 
hallucinations.  His insight and judgment were felt to be 
limited.  His impulse control was less than adequate.  There 
was no evidence of obsessive or ritualistic behavior.  

The Axis I diagnoses were chronic PTSD, alcohol dependent, 
currently in partial remission, polysubstance abuse, in full 
and sustained remission.  The GAF score was 50-55.  The 
examiner commented that the veteran's current symptoms were 
felt to be moderate to severe in nature.  He had few friends.  
He was not able to keep a job.  He experiences nightmares and 
flashbacks several times a week.  The examiner commented that 
GAF scores of 50-55 were assigned because the symptoms caused 
significant impairment in social and occupational 
functioning.  

The veteran was admitted to a VA hospital in November 2002 
with complaints of feeling out of control.  He reported 
intrusive thoughts, nightmares, flashbacks, and depression 
associated with PTSD.  On mental status examination he was 
calm and cooperative.  He was leisurely dressed and well 
groomed.  His mood was depressed and solemn.  His affect was 
reactive.  His speech was coherent.  His thought process was 
goal-directed.  His thought content was significant for no 
delusions or hallucinations.  His cognition showed him to be 
intact.  The examiner commented that the veteran was felt to 
be at risk for self-injury.  He was admitted to the ward, his 
medication was adjusted, and he was provided supportive 
psychotherapy.  During that time he was observed to be able 
to control his impulses.  The veteran was slightly less 
demoralized at the time of discharge.  The current GAF was 45 
and, 47 for the past year.  The examiner noted the veteran 
continued to have difficulty with interpersonal 
relationships, concentration, and following instructions.  
The examiner commented that the veteran was unemployable.  

A fee-based examination was conducted in September 2003.  The 
veteran reported his medical and service history.  The 
examiner made note of the fact that when the veteran reported 
his symptoms it was quite obvious that he knew the symptoms 
of PTSD as described in Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  The veteran was 
using psychiatric jargon and quotations.  He also used 
psychiatric terminology not usually described by patients.  
The veteran reported that he was unable to perform daily 
activities because of his symptoms.  However, the examiner 
was unable to detect any significant reasons why he could not 
perform daily activities or functions.  He was able to care 
for himself and he was able to drive.  The veteran reported 
that he was receiving current psychotherapy at the VA.  He 
was unemployed.  

On mental examination it was noted that the veteran had a 
negative attitude.  He expressed feelings of entitlement and 
blamed the VA and U. S. Government for not paying him enough 
money.  The veteran continued to reiterate his inability to 
maintain gainful employment.  His speech was well-
articulated, fluent, as well as normal in volume and tone.  
Clinically, his cognition was felt to be average.  He was 
alert and oriented to time, place and person.  He knew the 
purpose of the visit.  His memory, attention and 
concentration were very good.  He was able to name the past 
five Presidents.  He could do serial 7's without any 
difficulties.  He was able to spell "world" both forward and 
backwards without any difficulties.  The veteran's mood 
during the entire session was quite irritable.  His affect 
was congruent to his mood.  He denied suicidal or homicidal 
thoughts.  His thought processes were logical and goal-
directed.  There was no evidence of delusional thoughts.  He 
denied auditory or visual hallucinations.  His insight, 
judgment, and impulse control were felt to be poor.  There 
was no evidence of panic attacks during this session.  There 
was no evidence of impairment in his abstract thinking.  
There was no evidence of impairment in his abstract thinking.  
There was no evidence of obsessive or ritualistic behavior.  

It was noted that the veteran was capable of managing his 
benefits payment in his own best interest as long as he does 
not use alcohol and mind or mood-altering substances.  The 
Axis I diagnosis was PTSD, chronic, alcohol dependence in 
early remission as per the history provided by the veteran, 
polysubstance dependence in early remission as per the 
history provided by the veteran.  The Axis II diagnosis was 
possible personality disorder, not otherwise specified 
(narcissistic, antisocial, etc.).  The GAF score was 50.  The 
examiner believed that the veteran possibly had Axis II 
psychopathology, which was quite difficult to diagnose in 
just one session.  It was also noted that the Axis II 
psychopathology (possible personality traits disorder) may 
contribute to the GAF score of 50.  

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the appeal for a higher evaluation for 
the PTSD arises from the initial rating decision, which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In regard to industrial impairment, while acknowledging the 
examiners' opinions regarding the veteran's unemployability, 
it should be noted that there was no evidence of disturbed 
thought or behavioral processes.  His thought process was 
considered logical and coherent.  Further, there was no 
evidence of communication problems as he answered questions 
readily and directly.  He was able to do similarities with 
ease.  In recounting his symptoms, the veteran did not 
indicate problems involving routine behavior, self-care, or 
conversation.  There were no manifestations of 
disorientation.  The examiners indicated that the veteran was 
oriented to time, place, person, and situation.  His memory 
and concentration were considered intact.  

In considering his social impairment, the veteran was in an 
unstable relationship but is no longer in a relationship.  He 
was unable to sleep well and intrusive thoughts of Vietnam 
still occurred.  In the past, he consumed alcohol and drugs 
excessively, but he reported that it was no longer a problem.  
He avoided people.  He was getting along reasonably well with 
his son.  He was extremely anxious and he had recurrent bouts 
of depression accompanied by suicidal ideation.  However, it 
had been some years since he had the impulse or plans to harm 
himself.    

The GAF scores assigned over the relevant period have ranged 
from 35 to 55, with most in the 41 to 50 range.  GAF scores 
are not controlling, but must be accounted for as they 
represent the assessment of trained medical observers.  
Scores such as the veteran's show serious social and 
occupational impairment, "unable to keep a job."  More than 
one observer has stated that the veteran is, in effect, 
unemployable by reason of his PTSD.  The most recent 
(September 2003) examiner was skeptical in tone, and 
suggested a personality disorder may contribute to the 
overall impairment, but did not attempt to quantify this 
contribution.  The Board finds that, at the least, the 
overall picture more nearly approximates the criteria 
("total occupational and social impairment") for a 100 
percent rating.  The preponderance of the evidence favors the 
veteran's claim, and the benefit sought on appeal is granted.


ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



